DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and species B directed to Figs. 33-36 (claims 1-18 and 21-22) in the reply filed on December 2nd, 2021 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 10-11, 13-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No.: US 2019/0157096 A1), hereinafter as Zhou, and further in view of SHIINA et al. (Pub. No.: US 2017/0092468 A1), hereafter as Shiina.
Regarding claim 1, Zhou discloses a method of forming a semiconductor device in Figs. 1 and 5-6B, the method comprising: forming a fin (forming fin 608) protruding above a substrate (a semiconductor substrate) (see Fig. 6A and [0073]); forming a gate layer (forming gate layer 604) over the fin (see Fig. 6A and [0073]); and patterning the gate layer in a plasma etching tool using a plasma etching process (plasma etching gate layer 604 using plasma chamber 132 of processing apparatus 100) to form a gate (gate structure 610) over the fin (see Figs. 1, 5, 6B, 6D and [0023], [0074-0075], [0078], [0084-0090]), wherein patterning the gate layer comprises: turning on and off a top radio frequency (RF) source of the plasma etching tool (turn on and off RF power supply 121 for supplying the RF power to the coil 134 to produce the amount of plasma during plasma etching in chamber 132) (see Fig. 1 and [0026-0027]); and turning on and off a 
Zhou fails to disclose the method comprising turning on and off the top radio frequency (RF) source of the plasma etching tool alternately during the plasma etching process; and turning on and off the bottom RF source of the plasma etching tool alternately during the plasma etching process, wherein there is a timing offset between first time instants when the top RF source is turned on and respective second time instants when the bottom RF source is turned on. 
Shiina disclose a method of forming a semiconductor device comprising a method using plasma etching in plasma etching tool (plasma processing apparatus in Fig. 1) comprising turning on and off the top radio frequency (RF) source of the plasma etching tool alternately during the plasma etching process (turn on and off first RF power supply 113 during steps 1, 2, 3 and 4 by using plasma power pulse illustrated in Fig 11) (see [0033-0036], [0065], [0067] and [0075]); and turning on and off the bottom RF source of the plasma etching tool alternately during the plasma etching process (turn on and off second RF power supply 109 during steps 1, 2, 3 and 4 by using bias power pulse illustrated in Fig 11) (see [0033-0036], [0065], [0067] and [0075]), wherein there is a timing offset (timing different of 0.1ms) between first time instants when the top RF source is turned on (at the instant when plasma power pulse on at the end of 0.5ms) and respective second time instants when the bottom RF source is turned on (at the instant when the bias power pulse is on at the end of 0.4ms) (see the annotated Fig. 11 below showing the instant moment when plasma power pulse is being turned on and 
    PNG
    media_image1.png
    578
    967
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    599
    1022
    media_image2.png
    Greyscale


Regarding claim 2, the combination of Zhou and Shiina discloses the method of claim 1, wherein the top RF source (RF power supply 121) is configured to ignite a gas source in the plasma etching tool into a plasma when turned on (see Zhou, Fig. 1 and [0026-0027]), and wherein the bottom RF source (RF power supply 120) is configured to provide a bias voltage for etching of the gate layer when turned on (etching gate layer 604) (see Zhou, Figs. 1, 6B, 6D and [0025], [0078], [0084-0090]).
Regarding claim 4, the combination of Zhou and Shiina discloses the method of claim 1, further comprising controlling an amount of fin loss caused by the plasma etching process by adjusting a first duty cycle of the top RF source or by adjusting a second duty cycle of the bottom RF source (adjusting the time of the cycle of the 
Regarding claim 7, the combination of Zhou and Shiina discloses the method of claim 1, wherein the top RF source is turned on and off at a first frequency, and the bottom RF source is turned on and off at a second frequency that is a same as the first frequency (frequency of 1kHz) (see Shiina, Fig. 11 and [0065], [0074-0075]).
Regarding claim 8, the combination of Zhou and Shiina discloses the method of claim 7, wherein during the plasma etching process, a first duty cycle of the top RF source is a same as a second duty cycle of the bottom RF source (plasma power pulse and bias power pulse having the duty of 50%) (see Shiina, Fig. 11 and [0067]).
 Regarding claim 10, the combination of Zhou and Shiina discloses the method of claim 8, wherein the timing offset (0.1ms) is smaller than an ON-time of the top RF source (0.5ms on-period for plasma power pulse) in a period of the plasma etching process, wherein the period of the plasma etching process is an inverse of the first frequency (period of plasma etching is 1ms which equal to the inverse of frequency, 1/1khz) (see Shiina, Fig. 11 and [0065]).
Regarding claim 11, the combination of Zhou and Shiina discloses the method of claim 7, wherein during the plasma etching process, a first duty cycle of the top RF source is different from a second duty cycle of the bottom RF source (plasma power 
Regarding claim 13, Zhou discloses a method of forming a semiconductor device in Figs. 1 and 5-6B, a method of forming a semiconductor device, the method comprising: forming a gate layer (forming gate layer 604) over a fin (forming fin 608) protruding above a substrate (a semiconductor substrate) (see Fig. 6A and [0073]); forming a patterned mask (forming gate mask 602) over the gate layer; and etching the gate layer through the patterned mask to form a gate (forming gate layer 604) by performing a plasma etching process in a plasma etching tool  (plasma etching gate layer 604 through gate mask 602 using plasma chamber 132 of processing apparatus 100) (see Figs. 1, 5, 6B, 6D and [0023], [0073-0075], [0078], [0084-0090]), wherein the plasma etching tool has a top radio frequency (RF) power source configured to generate a plasma (RF power supply 121 for supplying the RF power to the coil 134 to produce the amount of plasma during plasma etching in chamber 132) and has a bottom RF power source configured to provide a bias voltage for etching (RF power supply 120 for biasing/charging the substrate support 116 during plasma etching in chamber 132) (see Fig. 1 and [0025-0027]).  
Zhou fails to disclose wherein etching the gate layer comprises: switching on and off the top RF power source at a first frequency, wherein the top RF power source has a first duty cycle during the plasma etching process; and switching on and off the bottom RF power source at the first frequency, wherein the bottom RF power source has a second duty cycle during the plasma etching process.
Shiina disclose a method of forming a semiconductor device comprising a 
The method of plasma etching, switching on and off the top RF power source at a first frequency, wherein the top RF power source has a first duty cycle during the plasma etching process; and switching on and off the bottom RF power source at the first frequency, wherein the bottom RF power source has a second duty cycle during the plasma etching process, of Shiina being incorporated into to the method of plasma etching the gate layer 604 of Zhou. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of controlling the top RF source and bottom RF source in plasma etching of Shiina into the method of plasma etching of Zhou because having the modified method of plasma etching would provide an improvement for method by obtaining the plasma of high generation efficiency and maintaining a stable plasma during the on period for the top radio frequency source.
Regarding claim 14, the combination of Zhou and Shiina discloses the method of claim 13, wherein during the plasma etching process, the top RF source is switched on at different time instants (different by 0.1ms) than the bottom RF power source (see the annotated Fig. 11 of Shiina above showing the instant moment when plasma power pulse is still being turned on at the end of 0.5ms and the bias power pulse is still being turned on at the end of 0.4ms and being repeated for more than one cycle). 
Regarding claim 15, the combination of Zhou and Shiina discloses the method of claim 14, a first duty cycle of the top RF source is a same as a second duty cycle of the bottom RF source (plasma power pulse and bias power pulse having the duty of 50%) (see Shiina, Fig. 11 and [0067]).
Regarding claim 16, the combination of Zhou and Shiina discloses the method of claim 14, a first duty cycle of the top RF source is different from a second duty cycle of the bottom RF source (plasma power pulse and bias power pulse having the duty of 50% and 40%) (see Shiina, Fig. 11 and [0065])
    PNG
    media_image3.png
    512
    800
    media_image3.png
    Greyscale

Regarding claim 17, the combination of Zhou and Shiina discloses the method of claim 14, wherein during the plasma etching process, a first time instant when the top RF power source is turned on (the instant at the end of 0.5ms of an on-period of plasma power pulse) precedes a nearest second time instant when the bottom RF power source is turned on (the instant at the beginning of an on-period of bias power pulse) (see annotated Fig. 11 of Shiina above).
Regarding claim 21, Zhou discloses a method of forming a semiconductor device in Figs. 1 and 5-6B, the method comprising: forming a gate layer (forming gate layer 604) over a fin (forming fin 608) protruding above a substrate (a semiconductor substrate) (see Fig. 6A and [0073]); and patterning the gate layer to form a gate (gate structure 610) over the fin, wherein patterning the gate layer comprises performing a plasma etching process to pattern the gate layer (plasma etching gate layer 604 using plasma chamber 132 of processing apparatus 100) (see Figs. 1, 5, 6B, 6D and [0023], [0074-0075], [0078], [0084-0090]), wherein the performing the plasma etching process comprises: switching a top radio frequency (RF) source of the plasma etching tool on and off (turn on and off RF power supply 121 for supplying the RF power to the coil 134 to produce the amount of plasma during plasma etching in chamber 132) (see Fig. 1 and [0026-0027]); and switching on and off a bottom RF source of the plasma etching tool on and off (turn on and off RF power supply 120 for biasing/charging the substrate support 116 during plasma etching in chamber 132) (see Fig. 1 and [0025]). 
Zhou fails to disclose the method comprising switching a top RF power source of the plasma etching process on and off alternately at a first frequency during first time 
Shiina disclose a method of forming a semiconductor device comprising a method using plasma etching in plasma etching tool (plasma processing apparatus in Fig. 1) comprising switching on and off the top radio frequency (RF) source of the plasma etching tool alternately at a first frequency (1kHz) during first time intervals (turn on and off first RF power supply 113 during steps 1, 2, 3 during one cycle of 1ms by using plasma power pulse illustrated in Fig 11) (see [0033-0036], [0065], [0067] and [0075]); and switching on and off the bottom RF source of the plasma etching tool alternately at a second frequency (1kHz) during second time intervals (turn on and off second RF power supply 109 during steps 1, 2, 3 during one cycle of 1ms by using bias power pulse illustrated in Fig 11) (see [0033-0036], [0065], [0067] and [0075]).  
The method of plasma etching, switching a top RF power source of the plasma etching process on and off alternately at a first frequency during first time intervals; and switching a bottom RF power source of the plasma etching process on and off alternately at a second frequency during second time intervals, of Shiina being incorporated into to the method of plasma etching the gate layer 604 of Zhou. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of controlling the top RF source and bottom RF source in plasma etching of Shiina into the method of plasma etching of Zhou because having the modified method of plasma etching would provide an improvement for method by obtaining the plasma of high generation efficiency and maintaining a stable plasma during the on period for the top radio frequency source.   
Regarding claim 22, the combination of Zhou and Shiina discloses the method of claim 21, wherein the first frequency is equal to the second frequency (both is 1kHz), wherein there is an offset between the first time intervals and the second time intervals (an offset of one cycle can be illustrated in annotated Fig. 11 below to show the 1st time interval of on period and off period of plasma power pulse is offset with the 2nd time interval of on period and off period of bias power pulse).

    PNG
    media_image4.png
    571
    968
    media_image4.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No.: US 2019/0157096 A1), hereinafter as Zhou, and further in view of SHIINA et al. (Pub. No.: US 2017/0092468 A1), hereafter as Shiina, as applied to claim 2 and further in view of Sethi et al. (US. Patent No. 5,573,973), hereinafter as Sethi.
Regarding claim 3, the combination of Zhou and Shiina discloses the method of claim 2, wherein the gas source comprises hydrogen bromide and chlorine (Cl2 and HBr) (see Zhou and [0075]), but fails to disclose wherein the method further comprises 
Sethi discloses a method of plasma etching comprises adjusting a sidewall profile of the semiconductor wafer (changing the roughness of the sidewall 324) by adjusting a flow ratio between hydrogen bromide and chlorine (adjusting the gas ratio of hydrogen bromide/chlorine plasma) (see Fig. 6b, 6d, and column 8, lines 30-53).
The method plasma etching method of adjusting the flow ratio between hydrogen bromide and chlorine of Sethi being incorporated into the plasma etching method of Zhou for adjusting a sidewall profile of the gate. It would have been obvious to one of ordinary skill in the art to incorporate the method of adjusting the flow ratio between hydrogen bromide and chlorine of Sethi into the plasma etching method of Zhou because the modified method would provide a way for controlling the roughness of the sidewall of the gate for controlling the gate parameter that would improve the performance of the Fin transistor. 

      Allowable Subject Matter
Claims 5-6, 9, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein the plasma etching process removes a top portion of the fin to form a recess in the fin, wherein the method further comprises: forming gate spacers along sidewalls of the gate and along sidewalls of the fin exposed by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818